Nichols, Justice.
H. T. Phagan filed an action against Annie Mae Dodson and Dale Gay in which he prayed for the cancellation of a deed. On the trial of the case the same was converted into an action for the breach of an oral contract and the question presented by the prayer seeking cancellation of the deed was removed from the case. The jury returned a money verdict for the plaintiff and against one of the defendants. It is from the judgment on this verdict that the appellant appeals. Held:
Argued April 13, 1970
Decided April 23, 1970.
William E. Smith, for appellant.
Telford, Wayne &. Stewart, Jeff C. Wayne, J. Douglas Stewart, Smith & Smith, C. E. Smith, Jr., for appellee.
The sole question which would have placed jurisdiction of the appeal in the Supreme Court having been removed from the case in the trial court, the appeal must be transferred to the 'Court of Appeals. Compare Tribble v. Smith, 208 Ga. 632 (68 SE2d 667).

Transferred to the Court of Appeals.


All the Justices concur.